DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 27 of U.S. Patent No. 10,328,185. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-4, 9, and 16, claim 27 of the US Patent teaches each and every limitation of the instant claims. Therefore the instant claims are in effect anticipated by the claims of the US Patent.
Regarding claims 5-8, Claim 27 of the US Patent teaches the limitations of claim 1 from which the claims depend. Claim 27 fails to specifically state the limitations of claims 5-8, however, claim 16 of the US Patent teaches clearly the additional limitations. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of claim 27 and claim 16 of the US Patent at least because one of ordinary skill would have the reasonable expectation that combining the features of claims 16 and 27 would provide a device for effectively controlling negative pressure treatment as suggested by the claims.
Regarding claims 17-20, Claim 27 teaches all of the limitations of instant claim 16 from which the claims depend, but fails to teach the additional limitations of claims 17-20. However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of claim 27 to meet the limitations of claims 17-20 at least because one of ordinary skill in the art would be aware of the desire and need in NPWT to determine leakage, . 

Allowable Subject Matter
Claims 1, 9, and 16, would be allowable if the double patenting rejections are overcome.
Claims 2-8, 10, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the double patenting rejections are overcome.
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Greener (US Pre-Grant Publication 2013/0296816), Hartwell (US Pre-Grant Publication 2010/0280422), Pratt et al. (US Pre-Grant Publication 2010/0042059), Locke et al. (US Pre-Grant Publication 2013/0144227), and Coulthard et al. (US Pre-Grant Publication 2012/0271257).
The prior art as a whole fails to teach a device/method of claims 1, 9 and 16 as claimed comprising at least generating a performance signal and a distribution signal, performing a diagnosis on the basis of the signals and operating the system in response to the diagnosis, at least in conjunction with the other limitations of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781